DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1 recites the limitation "the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (US 2015/0174972).

Regarding claims 1 & 10 Zhou et al teaches an ATI system comprising an input configured to receive air from an air source [0040][0041][0042](fig. 1)  having an air pressure [0040][0041][0042](fig. 1) ; a first port 910 coupled to the housing (inherent)(figs. 1-3) and configured to provide the air from the input to a first tire(fig. 1): a first inflation valve 1003 coupled between the input 1013 and the first port 910; a first deflation valve 1002 configured to release air from the first port 910; and a first safety valve 1008 coupled between the first port 

Regarding claims 2 & 10 Zhou et al teaches a frame (figs. 1a-1b)-, wherein each of the first port 910, the first inflation valve 1003, the first deflation valve 1002, and the first safety valve 1008 are secured to the frame (figs. 1a-3).

Regarding claim 5 Zhou et al teaches a rotator 204 configured to be secured to a vehicle hub cap, wherein the rotator 204  is configured to receive the air source (figs. 1-3).

Regarding claims 6 & 10 Zhou et al teaches a rotator 204 configured to be secured to a vehicle hub cap 316, wherein the rotator 204  is configured to receive the air source (figs. 1-3).

Regarding claims 7 & 8 Zhou et al teaches a temperature / pressure sensor [claim 2] coupled to the frame and configured to report a temperature of the vehicle hub cap 316 .

Regarding claim 9 Zhou et al teaches the first inflation valve 1003, the first deflation valve 1002, and the first safety valve 1008 are configurable to allow simultaneous two-way air flow between the input 1013  and the first port 916.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 & 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2015/0174972).




It would have been obvious to a person having ordinary skill in the art of automatic tire maintenance systems before the effective filing date of the claimed invention to modify the ATI system as taught by Zhou et al to further include a duplicity of inflation valves, deflation valves and safety valves since it has been held that  Duplicating the components of a prior art device is a consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this particular instance Zhou et al at the very least discloses at least one inflation valve, deflation valve, port, and safety valve, lacking any criticality a person having ordinary skill in the art would readily recognize the efficiency or lack of efficiency with respect to duplicating components.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


WO 2021030485 A1 MULTI-BODY HUBCAP FOR TIRE INFLATION SYSTEMS
WO 2021023828 A1 AUTOMATIC PRESSURE VALVE FOR INFLATION / DEFLATION OF A PNEUMATIC ARRANGEMENT
US 20210016615 A1 SYSTEM FOR TIRE INFLATION 
WO 2020198721 A1 INFLATION INTEGRATED HUBCAP

US 20200130437 A1 Apparatus and method for automatic tire inflation system
US 10596862 B1 Dynamic wheel management system
US 10596864 B1 Tire inflation system safety valve
US 20180304699 A1 TIRE PRESSURE MANAGEMENT SYSTEM
US 9925835 B1 Automatic tire inflation system with removable air conduit member
US 20180065429 A1 SYSTEM FOR TIRE INFLATION
US 20150174972 A1 Intelligent Tire Inflation and Deflation System Apparatus
US 20140076456 A1 Central tire pressure inflation system for use on trailer tires of heavy lorry, has regulator including mechanical regulation chamber inlet sealed off from mechanical regulation chamber by closed seal on interior portion of inlet
US 20130276902 A1 Central Tire Inflation Wheel Assembly and Valve

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/               Primary Examiner, Art Unit 2856